DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-19, 23-24, 28-31, 37, 40-43 and 45-50 are pending.
Applicant’s election without traverse of Group I in the reply filed on March 1, 2022, is acknowledged. Claims 30-31, 37 and 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of the species CAAK(F)-diamino-naltrexone (thionocarbamate linked) in the reply filed on September 23, 2022, is acknowledged. The elected species was searched and found to be free of the prior art. The search was extended and prior art that reads on claims 16, 17, 19 and 24 was found.
Claims 18, 23, 28-29, and 45-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 16 is objected to because of the following informalities:  in line 1, insert the word “peptide” after the phrase “enzyme-responsive”.  In line 6, insert the letter “w” before “herein”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0183948 A1.
US 2012/0183948 A1 teaches an enzyme responsive peptide of the formula in claim 16 wherein X is NH, R1 is the enzyme substrate a succinyl moiety, R2 is an AMC reporter, and R3 is an acetyl protecting group (Figure 1):

    PNG
    media_image1.png
    689
    355
    media_image1.png
    Greyscale

The enzyme response peptide undergoes NAD+-Dependent SIRT5 desuccinylation and trypsin release and therefore requires two separate enzymes to cleave a bond between the -carboxylic acid and X-R2 to release R2, satisfying all of the limitations of claim 16.
	With respect to claim 17, X is NH.
	With respect to claim 19, R2 is an AMC reporter.
	With respect to claim 24, R3 is an acetyl protecting group.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of copending Application No. 16/469,786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 46 recites an enzyme responsive peptide comprising a compound of the formula of instant claim 16 wherein R1 is an enzyme substrate phenylalanine, R3 is a peptide CAA, and R2 is an active agent, satisfying claim 16.

Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

16. (Currently Amended) An enzyme-responsive peptide, wherein the enzyme-responsive peptide has a general structure of:
 
    PNG
    media_image2.png
    170
    425
    media_image2.png
    Greyscale
 
wherein X is selected from O, NH or S; 
R1 is an enzyme substrate selected from F, FG, AAF and DEVD (SEQ ID NO: 7); 
R2 comprises a reporter molecule or an active ingredient; and 
R3 is selected from a protecting group, a H, an amino acid or a peptide;[[,]] 
wherein the enzyme-responsive peptide requires digestion by two separate enzymes to cleave a bond between the -carboxylic acid and X-R2 to release R2,
wherein the first enzyme is selected from the group consisting of chymotrypsin, a papain, caspase 8 and caspase 3 and wherein the second enzyme is trypsin.

Claims 17, 19, 23-24, 29, 45-46, and 48-50 would be allowed as previously presented.
Cancel claims 18, 28, and 47.

Amend claim 30 to be commensurate in scope with claim 16, cancel claims 31 and 40-43, and allow claim 37 as previously presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654